Shearn, J.:
Prior to the agreement in controversy, plaintiff was engaged in the business of general forwarder under the name Union Packing Company. The business consisted in acting as receiving, packing and shipping agent for out of town merchants. Early in 1913 plaintiff associated himself with three others and formed the defendant corporation, which was to engage in the business of buying for out of town merchants. It was contemplated that the new company would take advantage of plaintiff’s trade list to solicit business. Within a few months dissensions arose and plaintiff withdrew from the defendant, pursuant to a written contract, prepared without legal assistance, which provided that “ for any account *161that may go over to the Maduro Mercantile Co. [the defendant] as per list given to them by Mr. D. J. Speck (or any firm resulting from the Maduro Mercantile Co.) that is now with the Union Packing Co.” plaintiff should be paid $200 "for each and every account.” Upon the trial of the action for breach of this contract, it was conceded that after the making of the contract, twenty-eight customers on plaintiff’s fist dealt with and bought goods of the defendant. The evidence satisfactorily shows that all of these customers were employing the plaintiff as then* forwarder at the time the contract was made. Plaintiff, however, was not entitled to the full payment of $200 for each, because of a provision for a rebate in case the customers thus secured by the defendant should not continue to deal with the defendant for a full period of two years. There was a sharp issue of fact as to whether these (twenty-eight) accounts were live accounts, representing actual customers of the plaintiff at the date of the contract, but the jury found for the plaintiff. The learned trial justice set the verdict aside as contrary to the evidence and the law. After careful review of the evidence, all agree that the evidence supports the verdict. A difficulty arises, however, because the verdict is contrary to the law as charged. The court instructed the jury that the contract meant that the plaintiff was only entitled to recover on proving that the customers on plaintiff’s fist who, subsequent to the agreement, gave orders and business to the defendant, dealt with the defendant as forwarders. In other words, that payment was to be made only for forwarding business done by defendant for plaintiff’s customers. This was an erroneous construction of the contract. The defendant was at no time in the forwarding business and the plaintiff at. no time gave up his forwarding business. The defendant conducted the jobbing business and it increased that business by establishing relations with plaintiff’s customers in the forwarding business. This was what the defendant was to pay for and the jury reached a correct result. But this result could not have been reached if the jury had strictly followed the instructions. Upon the facts of this particular case, we do not feel compelled to order a new trial. The court correctly charged as to the *162two necessary elements for a recovery. Both were found for the plaintiff and the evidence supports the finding. In such a case, where the court erroneously interposed a third element, against the interest of the plaintiff, which the jury ignored, but all the necessary elements for a recovery were correctly stated and found, and where the result is obviously a just one, the verdict should stand.
The order setting aside the verdict is reversed, with costs to the plaintiff, and the verdict of the jury reinstated.
Clarke, P. J., Smith and Page, JJ., concurred; Dowling, J., dissented.